DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 4/6/22.  Claims 1, 8, 10, 11, 15, 18-23 are pending.  Claims 2-7, 9, 12-14, 16, 17 have been cancelled.  Claims 18-23 are new.
Withdrawn Rejections
The 112 2nd rejections of claims 16 and 17 have been withdrawn due to the cancellations of claims 16 and 17.
The 103 rejections of the claims over Marsh and http://www.lantaumama.com/blog/archives/11-2013 have been withdrawn due to the amendments to the claims.
The 103 rejections of the claims over Perez Martinez et al. (US 2008/0063752) as evidenced by Marsh et al Trends in Food Science and Technology 2014 have been withdrawn.
Claim Objections
Claim 18 is objected to because of the following informalities:  Streptococcus thermophiles appears to be a misspelling of Streptococcus thermophilus.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants have amended the claim in such a way as to recite the fermented composition in its pre-fermented form.  Applicants have amended the claim to recite a water kefir culture.  Claim 1 is written in a confusing way where it is not clear if Applicants are claiming an intermediate or a final product. Applicants claim an amount of starter culture but typically during fermentation amounts of the bacteria change.  Here Applicants claim the starter culture amount but the claims are to a fermented product, not a starting or intermediate product.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 10, 11, 15, 19, 20, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al Trends in Food Science and Technology 2014 (Applicants IDS) in view of Wang et al.  CN 105062929 Machine Translation Nov 2015, Rollan et al. US 20110129543 and http://www.lantaumama.com/blog/archives/11-2013 and Dolmatova RU 2583655 C1 Machine Translation May 2016.
Regarding Claim 1, 8, 20, 21:  Marsh discloses water kefir containing grains (mash), water (medium) and sucrose (mash), and live culture of bacteria and yeast and the production of organic acid by virtue of fermentation with lactic acid bacteria [Table 1 pg. 115].  Marsh discloses the use of lactic acid bacteria which renders obvious the presence or organic acid in the medium namely lactic acid.
Marsh does not disclose a fermented mixture including: a. a mash, containing about 20% to about 40% of a sugar source, about 0.01% to about 5% of a mineral blend of one or more of calcium chloride, magnesium chloride, manganese, or potassium bicarbonate, and about 0.1% to about 5% of one or more enhancers that enhance fermentation; and
b. an amount of a starter culture to provide from about 0.005% to about 0.05% of a water kefir culture in the composition, wherein the starter culture contains yeast or bacteria capable of converting sugar to lactic acid,
a medium, and about 0.1% to about 6% of an acetic acid, wherein the composition has a Brix value of about 2°Bx to about 5°Bx and a pH between about 3 to about 4.
Marsh does not disclose wherein the acetic acid is in the form of apple cider vinegar (claim 8).
Wang discloses a water kefir composition containing 90-20 parts sugar source, fruit juice  5-20 parts, 55-90 parts water, 50 -150 IU kefir flora, food additive 0-2 weight parts and essence 0 – 0.5 parts [pg. 2].
Dolmatova discloses a fermented beverage containing dandelion syrup that contains manganese 3 mg/g [pg. 2].
Lantau discloses a composition containing water kefir and apple cider vinegar at around 6% [pg. 1].
Rollan discloses a kefir beverage having a Brix of less than 4 and a pH of less than 4 [0032; 0083].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Marsh to modify the amounts of sugar, culture, fruit juice, food additive/enhancer and essence/enhancer as in Wang in order to provide a beneficial amount of food for the bacteria. 
It would have been obvious to modify the composition of Marsh to include manganese as in Dolmatova in order to provide additional nutrients to the fermented beverage.
Further it would have been obvious to one of ordinary skill in the art to modify the composition of Marsh to include apple cider vinegar and in the amount as disclosed as in Lantau in order to produce a drink with increased health boosting properties.
Further it would have been obvious to modify the composition of Marsh to provide the product with a pH of less than 4 and a Brix less than 4 as in Rollan in order to give the product the pH and sugar content of a kefir base.
Regarding the amounts of sugar, culture, food additive/enhancer and essence/enhancer it would have been obvious to modify the amounts based on the desired content in the end product and the metabolic needs of the bacteria since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding the amounts of culture it would have been obvious to modify the amounts based on the desired content in the end product and the metabolic needs of the bacteria since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding the amounts of manganese it would have been obvious to modify the amounts based on the desired content in the end product and the metabolic needs of the bacteria since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Although Rollan does not explicitly disclose the pH between 3 and 4, between 3.4 and 3.6 (claim 20) one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Rollan overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. 
Although Rollan does not explicitly disclose the Brix value between 2 to 5 Bx, between 2.0 Bx to 2.5 Bx and 3.6 (claim 21) one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Rollan overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
  Regarding Claims 10 and 11:  Marsh discloses as discussed above in claim 1.  Marsh discloses the composition in beverage form [pg. 116].
Regarding Claim 15:  Marsh discloses as discussed above in claim 1.  Marsh discloses adding lemon juice and fig (flavoring) [pg. 116].
Regarding Claim 19:  Marsh discloses as discussed above in claim 1. Marsh also discloses that water kefir can contain Lactobacillus and Bifidobacterium without express mention of yeast here [pg. 116].  This is indicative of there being no live yeast.
	Regarding Claim 22:  Marsh discloses as discussed above in claim 1. 
	Marsh does not disclose wherein the mash further comprises about 3% to about 6% water.
Wang discloses a water kefir composition containing 90-20 parts sugar source, fruit juice  5-20 parts, 55-90 parts water, 50 -150 IU kefir flora, food additive 0-2 weight parts and essence 0 – 0.5 parts [pg. 2].
	At the effective filing date of the invention it would have been obvious to modify the composition of Marsh to include water as in Wang in order to provide the kefir in liquid form.
	It would have been obvious to modify the amount of water since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 23:  Marsh discloses as discussed above in claim 1.  Marsh does not disclose wherein about 1% to about 3% of the composition contains sugar.
Wang discloses a water kefir composition containing 90-20 parts sugar source, fruit juice  5-20 parts, 55-90 parts water, 50 -150 IU kefir flora, food additive 0-2 weight parts and essence 0 – 0.5 parts [pg. 2].
	At the effective filing date of the invention it would have been obvious to modify the composition of Marsh to include sugar as in Wang in order to provide the kefir with enough sugar to produce desirable organoleptic properties.
	It would have been obvious to modify the amount of sugar since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al Trends in Food Science and Technology 2014 (Applicants IDS) in view of Wang et al.  CN 105062929 Machine Translation Nov 2015, Rollan et al. US 20110129543, http://www.lantaumama.com/blog/archives/11-2013 and Dolmatova RU 2583655 C1 Machine Translation May 2016 as applied to claim 1 above and in further view of Hendriksen et al. (US 2010/0285175).
Regarding Claim 18:    Marsh discloses as discussed above in claim 1. Marsh discloses that the inoculum varies but that it is known to contain Lactobacillus and Bifidobacterium [pg. 116].  This is indicative of the two bacteria being vital to having a true kefir inoculum.
Marsh does not disclose kefir containing wherein the water kefir culture comprises
Streptococcus thermophiles, Lactobacillus delbrueckii subsp. Bulgaricus, Lactobacillus acidophilus, Lactobacillus paracasei subsp., and Bifidobacterium animalis.
	Wang discloses water kefir and that the culture contains L. acidophilus, S. Thermophilus, and  L. bulgaricus [pg. 2].
Hendriksen discloses cultures containing  B. animalis, L. acidophilus, S, thermophilus, L. bulgaricus, and L. paracasei [0081; 0082; 0084].
At the effective filing date of the invention it would have been obvious to tone of ordinary skill in the art to modify Marsh to include Streptococcus thermophiles, Lactobacillus delbrueckii subsp. Bulgaricus, Lactobacillus acidophilus, Lactobacillus paracasei subsp., and Bifidobacterium animalis as in Wang and Hendriksen in order to provide bacteria typical of kefir to preserve authenticity, flavor, and nutritional profile of the kefir product.
Response to Arguments
9.	The 112 2nd rejections of claims 16 and 17 have been withdrawn due to the cancellations of claims 16 and 17.
The 103 rejections of the claims over Marsh and http://www.lantaumama.com/blog/archives/11-2013 have been withdrawn due to the amendments to the claims.
The 103 rejections of the claims over Perez Martinez et al. (US 2008/0063752) as evidenced by Marsh et al Trends in Food Science and Technology 2014 have been withdrawn.
The Applicants assert that Lantau discloses a nonfermented drink because it is not fermented after adding the apple cider.
The Examiner disagrees.  It is understood in the art that water kefir is a fermented drink.  This water kefir is blended with apple cider vinegar.  This beverage is still a fermented beverage and adding apple cider vinegar to it would be the equivalent of adding a flavoring or syrup to yogurt.  Yogurt is still a fermented product even though it contains flavoring or syrup.  Further, the claims are to a product not a method of making.  Since the water kefir is a fermented product, Lantau renders adding apple cider to water kefir obvious.                  

Pertinent Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Terragno et al. (US 2010/0272854) Terragno discloses kefir ferments and disclose B. animalis, L. acidophilus, S, thermophilus, L. bulgaricus [0025; 0029].                                                                                         
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793